Citation Nr: 0840555	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the appellant in the development of the 
facts pertinent to his claims.  Specifically, the appellant 
submitted a statement in January 2008 indicating that he was 
evaluated by an Ear, Nose, & Throat (ENT) doctor at the VA 
Outpatient Treatment Clinic in November 2007 for his claimed 
hearing loss and tinnitus disabilities.  He indicated that 
the appointment was completed at VA request and asked that VA 
obtain the outpatient treatment records from his ENT 
appointment to support his claims for service connection for 
hearing loss and tinnitus.  There is no indication that the 
RO requested copies of these records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from the aforementioned 
VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the appellant.  Specifically, the RO 
should obtain and associate with the 
record VAMC medical records pertaining to 
treatment or evaluation of hearing loss 
and tinnitus as well as any current 
private treatment records.  If the RO is 
unable to obtain a copy of any pertinent 
evidence identified by the appellant, the 
appellant and his representative should be 
so advised, and also advised that the 
appellant should provide copies of the 
outstanding evidence.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford an appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




